Citation Nr: 0431926	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-20 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for entitlement to VA 
benefits.


WITNESSES AT HEARING ON APPEAL


Appellant, and appellant's daughter and grand-daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The appellant has no valid period of service in a branch of 
the United States Military.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which denied the 
appellant's application to reopen a claim to establish basic 
eligibility for entitlement to VA benefits.

During a September 2004 hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO, the appellant 
indicated that he was no longer represented by the American 
Legion and wished to proceed without a representative.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An August 1996 Board decision held that the appellant had 
not met the requirements of basic eligibility for VA benefits 
based on qualifying service; the veteran failed to appeal the 
claim to the United States Court of Appeals for Veterans 
Claims (previously the United States Court of Veterans 
Appeals).  

3.  Evidence added to the record since the August 1996 Board 
decision denying the claim to establish basic eligibility to 
entitlement to VA benefits based upon qualifying service is 
either cumulative of previously considered evidence, not 
relevant or, when viewed in conjunction with the evidence 
previously of record, does not raise a reasonable probability 
of substantiating the claim.



CONCLUSION OF LAW

1.  An August 1996 Board decision denying basic eligibility 
for entitlement to VA benefits based on qualifying service by 
the appellant is final.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the Board's August 
1996 decision is not new and material, and the requirements 
to reopen a claim of entitlement to basic eligibility for 
entitlement to VA benefits based on qualifying service by the 
appellant have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.159, 20.1105 (2003); 
38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(2) (West 2002).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board is cognizant of Pelegrini v. Principi, 17 Vet. App. 
412 (2004), wherein the United States Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice must 
be provided to a claimant before the " initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The Court also held that the 
duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

However, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  As indicated above, the enactment of the VCAA has 
no material effect on adjudication of the claim currently 
before the Board and the law, not the evidence, controls the 
outcome of this appeal.  Sabonis, supra.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  

It is also pertinent to note that, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.  Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) 
the VA General Counsel held that VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.

Factual Background

The appellant continues to allege having served in the 
Philippine Scouts from July 1942 to December 1945, which he 
claims is recognized service for the purpose of establishing 
eligibility for VA benefits because during World War II.  He 
asserts that he was a member of the organized military forces 
of the Government of the Commonwealth of the Philippines 
while in service of the Armed Forces of the United States.  

The August 1996 Board decision held that appellant had not 
met the requirements of basic eligibility for VA benefits 
based on qualifying service.  The Board decision observed 
that the appropriate service department determined in 
February 1995 that the appellant had no service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrilla service, in the service of the United States Armed 
Forces.

The evidence of record at that time consisted of a November 
1992 affidavit from C.J.J., which purports to certify that he 
was the Commanding Officer of the [redacted] Combat 
troops, [redacted] Regiment, [redacted] Infantry (PS) USAFIP-NL, [redacted]Irregular Troops, a composite unit of 
[redacted], [redacted]Infantry.  This document alleges 
that the appellant served in this unit in a number of 
capacities, including scout/ranger, rifleman, and guide, and 
that his name was omitted from the roster of recognized 
guerrillas due to the demobilization of all units.   A July 
1993 clinical record from A.M.I., M.D. is of record which 
documents a variety of ailments attributed to the appellant.  
In August 1993, the appellant sent a January 1946 DO Form 
303A, Discharge Certificate (Issued in Lieu of Lost or 
Destroyed), and a January 1946 Certification of Military 
Service, showing purported service in the Philippine Scouts 
from July 1942 to December 1945.  This document contains a 
handwritten notation to the effect that the document was 
contrived because the service number appearing on the face of 
the document, [redacted]
, was one issued to regular Philippine 
Army members.  The notation further indicates that a 
Philippine Scout would have had an 8 digit service number, 
and that there were no new enlistments in the Scouts after 
the General Surrender of May 16, 1942.  It is not clear who 
added this notation.
 
In September 1993, the RO informed the appellant that his 
name did not appear on the roster of recognized guerrillas 
used by the RO to determine eligibility for benefits.  It was 
stated that the guerrilla recognition program was terminated 
in June 1948, and that there was no way to amend, modify or 
alter decisions related to that recognition.

A March 1994 letter from the Office of the President of the 
Philippines notes that the appellant's name was on a list of 
World War II veterans requesting assistance for the early 
processing, approval and release of their claim for Old Age 
Pension.  

In February 1995, the United States Army Reserve Personnel 
Center (ARPERCEN) verified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.

After the 1996 Board decision, the veteran filed several 
requests alleging basic eligibility for entitlement to VA 
benefits.  In response, the RO informed him repeatedly that 
he was not eligible for benefits as he had no valid service 
in the Armed Forces of the United States.  In June 2002, the 
RO informed the appellant  that in order to reopen a claim, 
new and material evidence was required.  The RO observed that 
the appellant had submitted exact duplicates of evidence 
already of record that was the basis on which verification 
and negative certification had been made.  

The appellant has submitted numerous documents since the 
August 1996 Board decision.  These include various statements 
and affidavits from the veteran in which he repeated his 
contentions that he served in the Philippine Scouts from July 
1942 to December 1945; and that this is recognized service 
for the purpose of establishing eligibility for VA benefits.  
The appellant, his daughter and grand-daughter repeated these 
contentions during the September 2004 hearing before the 
undersigned VLJ, sitting at the RO.

The appellant has also submitted exact copies of  the 
November 1992 affidavit from C.J.J.; the January 1946 DO Form 
303A, Discharge Certificate (Issued in Lieu of Lost or 
Destroyed); and the January 1946 Certification of Military 
Service.  

In addition, the appellant has submitted affidavits from 
witnesses supporting his contentions dated in July 2002, 
January 2003 and March 2003; a Philippine Veterans Affairs 
Office (PVAO) Master List with the appellant's name, with an 
affidavit from the appellant regarding the fact that a 
clerical error identified his last name as "[redacted]" 
instead of [redacted]; an affidavit from a Philippine local 
civil registrar regarding the destruction of the veteran's 
original marriage certificate; a U.S. Immigration and 
Naturalization Service (INS) Request for Certification of 
Military or Naval Service; a Certificate of Service with the 
[redacted] Guerrillas; a December 1945 U.S. Army order 
appointing the appellant as a Corporal, United States Armed 
Forces in the Philippines, effective in July 1942; U.S. Army 
passes, dated in 1972; a May 1999 private medical 
certificate; an April 1997 private medical report; 1997 and 
1998 Barangay Clearance reports issued by the Republic of the 
Philippines, Province of Camarines Sur, Municipality of 
Ocampo, Baranguay San Antonio; a December 1945 Honorable 
Discharge from the Armed Forces of the United States of 
America; an undated enlistment record; a July 2003 private 
psychiatric evaluation report; an August 1972 Appointment and 
Mission Order from the [redacted] Organization; a request 
pertaining to military orders; a November 2003 response from 
the National Personnel Records Center (NPRC) that a variation 
in the spelling of the appellant's name would not change the 
February 1995 negative certification; and a private medical 
certificate dated in June 2002.  

Legal Analysis

The August 1996 Board decision holding that that the 
appellant had not met the requirements of basic eligibility 
for VA benefits based on qualifying service is final and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002).  In order to reopen this claim, 
the appellant must present or secure new and material 
evidence with respect to the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
was received after that date (it was received in June 2002), 
the revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen his claim for basic eligibility for VA 
benefits based on qualifying service.  The Board finds that 
the additional evidence submitted after the August 1996 Board 
decision is either not new (not relevant, redundant of 
previously considered evidence), or not material within the 
meaning of 38 C.F.R. § 3.156.  

The additional copies of the November 1992 affidavit from 
C.J.J.; the January 1946 DO Form 303A, Discharge Certificate 
(Issued in Lieu of Lost or Destroyed); and the January 1946 
Certification of Military Service are not new evidence as 
they are duplicative or exact copies of evidence of record at 
the time of the August 1996 Board decision. 

The Board finds that the remainder of the additional evidence 
submitted by the appellant not material within the meaning of 
38 C.F.R. § 3.156.  The additional evidence does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim, or raise a reasonable possibility of 
substantiating the claim under the controlling law.

In this regard, the Board observes that the United States 
will pay compensation to any "veteran" disabled by disease or 
injury incurred in or aggravated by active military service, 
who was discharged or released under conditions other than 
dishonorable from the period of service in which the disease 
or injury was incurred, provided the disability is not the 
result of the person's own willful misconduct. 38 U.S.C.A. § 
1110 (West 2002).  The law authorizes the payment of pension 
to a "veteran" of a war who has the requisite service and who 
is permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct. 
38 U.S.C.A. §§ 1502, 1521 (West 2002).  The law also 
authorizes payment of death compensation or death pension 
benefits to a surviving spouse of a "veteran." 38 U.S.C.A. §§ 
1121, 1541 (West 2002).

The provisions of 38 C.F.R. §§ 3.8 and 3.9 provide that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, it has been held by the Court, in an 
unrelated case, that the service department determination as 
to an individual's service shall be binding on the VA.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

In light of the above law, and the fact that in February 1995 
ARPERCEN verified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces, none of the additional evidence submitted since 
the August 1996 Board decision is relevant to a claim that he 
is entitled to basic eligibility for entitlement to VA 
benefits.  In fact, the November 2003 response from the NPRC, 
that a variation in the spelling of the veteran's name would 
not change the February 1995 negative certification, is 
additional evidence against entitlement to basic eligibility.  

Because the U.S. service department's determination regarding 
the appellant's service is binding on VA, and the additional 
evidence received since the 1996 Board decision does not 
alter this fact, the Board must conclude that the appellant's 
spouse was not a "veteran" for purposes of entitlement to 
VA benefits.  New and material evidence not having been 
received, the application to reopen a claim to establish 
basic eligibility for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).









ORDER

New and material evidence not having been received, the 
application to reopen a claim to establish basic eligibility 
for entitlement to VA benefits is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



